DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/10/2022 is acknowledged.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites “beta-lactogloublin”, which appears to be a miss-spelling of “beta-lactoglobulin”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6, 11, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the milk-sourced mixture is selected from the group consisting of milk protein concentrate, milk protein isolate, whey protein concentrate, whey protein isolate, micellar casein, lactoferrin, alpha-lactalbumin, beta-lactogloublin, immunoglobulins, whey protein phospholipid concentrate, and reduced-lactose non-fat milk.”
Many of these milk sourced-mixtures recited in claim 3 refer to specific compositions which are definitively not aqueous milk-sourced mixtures. 
Lactoferrin, alpha-lactalbumin, beta-lactoglobulin are all specific proteins. To say that the milk sourced mixture is one of lactoferrin, alpha-lactalbumin, or beta-lactogloublin would indicate that the milk sourced mixture consists of merely a single particular protein. If the milk sourced mixture consisted merely of a single particular protein, it would not be a “mixture”, let alone an aqueous mixture.
The term immunoglobulins refers to antibodies. To say that the milk sourced mixture is immunoglobulins would indicate that the milk sourced mixture consists of merely of a mixture of antibodies. If the milk sourced mixture consisted merely of a mixture of antibodies, it would not be an aqueous mixture.
The terms “milk protein isolate” and “whey protein isolate” refer respectively to powdered/dried milk protein and powdered whey protein. The same can also be true of “milk protein concentrate” and “whey protein concentrate”, however said terms can be fairly interpreted as more broadly referring respectively to a concentrated mixture/solution containing milk protein and a concentrated mixture/solution containing whey protein. Regardless, to say the milk sourced mixture is “milk protein isolate” or “whey protein isolate” would indicate that said milk sourced mixture consisted merely of one or more milk/milk derived proteins. If the milk sourced mixture consisted merely of one or more milk/milk derived proteins, it would not be an aqueous mixture.
The above analysis of “milk protein isolate” and “whey protein isolate” also applies to “micellar casein”.
In view of the above, claim 3 seems explicitly include several embodiments wherein the milk sourced-mixture is a dried, non-aqueous mixture, as well as several embodiments wherein the milk sourced-mixture is not a mixture at all. Thus, claim 3 appears to directly contradict the language of claim 1 which specifies that the milk sourced mixture is an aqueous mixture. Furthermore, if the milk sourced mixture contained no water or liquid, as is implied in many embodiments recited in claim 3, applicant’s process of evaporating and drying said mixture would make little sense.
It is possible that Applicant intended for claim 3 to require that the milk sourced mixture contains at least one of the members of the recited Markush group. However, this interpretation does not make sense in at least the context of the milk sourced mixture containing “milk protein isolate” or “whey protein isolate”. What would it mean for a mixture to contain an isolate? Could any mixture which may be hypothetically processed into particular isolate be said to contain said isolate?
For the purposes of examination, claim 3 has been interpreted broadly as requiring that the milk sourced mixture be a mixture which contains, is derived from, or may be processed into at least one member of the Markush group.
Applicant should amend claim 3 to clarify as appropriate.
Claims 4-6 are rejected due to their dependency on indefinite claim 3.
Claim 11 recites “wherein the lactobionate salt is selected from the group consisting of calcium lactobionate, potassium lactobionate, ammonium lactobionate, sodium lactobionate, zinc lactobionate, and iron lactobionate.” However, claim 10, upon which claim 11 is dependent, claims the presence of a lactobionate salt as an optional alternative to the presence of lactobionic acid, i.e. by claiming that the present “aldobionate compound is lactobionic acid or a lactobionate salt (emphasis added). There is nothing in claim 11 which specifies that the presence of a lactobionate salt is required. Therefore, the limitations of claim 11, which are drawn exclusively to the identity of the optional lactobionate salt, remain entirely optional. Thus, claim 11 as presently presented is itself entirely optional.
It is unclear if Applicant intended for claim 11 to be optional, however such seems unlikely.
In order to expedite prosecution, claim 11 has been treated as being non-optional. However, should Applicant wish for claim 11 to be actually limiting, claim 11 should be amended to explicitly require that the aldobionate compound be a lactobionate salt.
Claim 21 recites “wherein the powdered milk product has a bulk density that is 1.30 to 1.7 times higher than the powdered milk product made by a conventional method that includes spray drying.” This claim is indefinite for a plurality of reasons.
First, there is insufficient antecedent basis in the claim for “the powdered milk product made by a conventional method that includes spray drying”.
Second, the scope of a “conventional method that includes spray drying” is unclear. In particular, it is unclear what qualities a method must possess in order to be considered “conventional”. 
Would any prior art method be considered conventional? This seems unlikely, as some prior art methods would surely be “unconventional” in comparison to more widely used prior art methods. 
Would any method comprising a step of spray drying be considered conventional? This also seems unlikely, as Applicant’s preferred embodiment makes use of “hot gas atomization drying”, which is effectively a spray drying technique (Claim 19, paragraphs [0019], [0030], and [0052], Figure 1). Thus, if the use of a spray drying technique rendered a method “conventional”, Applicant’s method would also be conventional.
The lack of clarity concerning what is and is not “conventional” is further compounded by the fact that convention is subject to change. Thus, it is possible that what is “conventional” at the time this application was filed may not be conventional within several years. For this reason alone, use of terms such as “conventional” within the claims will necessarily lead to a lack of clarity. If Applicant wishes to compare the performance of the claimed invention to a prior art process, Applicant must at least clearly define, within the claims, the prior art process forming the basis for comparison.
Third, claim 21 compares the performance of the claimed process to a “conventional” process, stating that the claimed process yields a powdered milk product having a bulk density that is 1.30 to 1.7 times higher than a powdered milk product produced by said conventional process, while failing to point out what differentiates the claimed process from said “conventional” process (i.e. in terms of active steps). In other words, claim 21 fails to define which aspect(s) of the claimed method allows said method to yield the product having higher bulk density. 
As a matter of fact, Applicant’s claim 1 (upon which claim 21 is dependent) is entirely “conventional”, at least in the sense that it is anticipated by several prior art methods which include steps of spray drying (see 102 rejections below for details). Claim 21 does nothing to further define the active method steps of the claimed invention. Thus, in terms of active method steps, the method of claim 21 is identical to methods which can be fairly characterized as being “conventional”. Because the method of claim 21 is identical in terms of active method steps to “conventional” prior art methods, it would be impossible for the claimed method to produce different results than said “conventional” methods, unless the claims omit essential method steps.
Claim 21 insists that the method thereof yields results which are different from “conventional” methods, while failing to differentiate the active steps of the claimed method in any way from methods which can be fairly characterized as “conventional”. Therefore, claim 21 omits essential method steps, i.e. method steps which are essential to yielding the claimed higher bulk density product.
Fourth, due to at least the second and third reasons for indefiniteness described above, a person having ordinary skill in the art would not be able to reasonably ascertain what sort of bulk density would represent a bulk density that is 1.30-1.7 higher than that of a powdered milk product that is obtained through “conventional” methods including spray drying. 
Applicant’s specification indicates that the claimed product having higher bulk density is obtained by a method which uses thin film evaporation for the evaporation step followed by hot gas atomization drying for the drying step (Table 3, paragraph [0052]), and that the claimed product has a higher bulk density than a method which uses only spray drying (Table 3, paragraph [0052]). Therefore, for the purposes of examination, claim 21 has been interpreted as requiring that the claimed method: 1) use thin film evaporation for the evaporation step, and 2) use hot gas atomization drying for the drying step. 
For the purposes of examination, any prior art method which meets the active method steps of claim 21 (including the imported requirements that thin film evaporation be used for the evaporation step and hot gas atomization drying be used for the drying step) will be considered to necessarily yield a product having a bulk density that is 1.30 to 1.7 times higher than a product made by a “conventional method that includes spray drying”. Any assertions to the contrary may serve as future basis to again reject claim 21 as omitting essential subject matter.
To overcome this rejection Applicant MUST:
1) remove the term “conventional” from the claim and refrain from using any equivalents in its place;
2) amend the claim so as to allow a person having ordinary skill in the art to clearly distinguish the claimed method from the “method that includes spray drying” to which it is compared, i.e. by clearly defining the scope of said “method that includes spray drying” as well as the elements of the claimed method which distinguish it from said “method that includes spray drying”; 
or in the alternative, amend the claim so as to remove any comparison between the claimed method and any other method for producing powdered milk;
3) amend the claim so as to allow for a person having ordinary skill in the art to ascertain what value(s) for bulk density would be representative of the powdered milk product obtained by the claimed method, e.g. by establishing a proper basis for comparison, or preferably, claiming a specific range of bulk densities;
and 4) amend the claim so as to remedy any lack of antecedent basis therein. 
Claim 22 recites “wherein the powdered milk product has an angle of repose that is 1.75 to 2.5 times less than the powdered milk product made by a conventional method that includes spray drying.” This claim is indefinite for a plurality of reasons.
First, there is insufficient antecedent basis in the claim for “the powdered milk product made by a conventional method that includes spray drying”.
Second, the scope of a “conventional method that includes spray drying” is unclear. In particular, it is unclear what qualities a method must possess in order to be considered “conventional”. 
Would any prior art method be considered conventional? This seems unlikely, as some prior art methods would surely be “unconventional” in comparison to more widely used prior art methods. 
Would any method comprising a step of spray drying be considered conventional? This also seems unlikely, as Applicant’s preferred embodiment makes use of “hot gas atomization drying”, which is effectively a spray drying technique (Claim 19, paragraphs [0019], [0030], and [0052], Figure 1). Thus, if the use of a spray drying technique rendered a method “conventional”, Applicant’s method would also be conventional.
The lack of clarity concerning what is and is not “conventional” is further compounded by the fact that convention is subject to change. Thus, it is possible that what is “conventional” at the time this application was filed may not be conventional within several years. For this reason alone, use of terms such as “conventional” within the claims will necessarily lead to a lack of clarity. If Applicant wishes to compare the performance of the claimed invention to a prior art process, Applicant must at least clearly define, within the claims, the prior art process forming the basis for comparison.
Third, claim 22 compares the performance of the claimed process to a “conventional” process, stating that the claimed process yields a powdered milk product having an angle of repose 1.75 to 2.5 times less than a powdered milk product produced by said conventional process, while failing to point out what differentiates the claimed process from said “conventional” process (i.e. in terms of active steps). In other words, claim 22 fails to define which aspect(s) of the claimed method allows said method to yield the product having lower angle of repose. 
As a matter of fact, Applicant’s claim 1 (upon which claim 22 is dependent) is entirely “conventional”, at least in the sense that it is anticipated by several prior art methods which include steps of spray drying (see 102 rejections below for details). Claim 22 does nothing to further define the active method steps of the claimed invention. Thus, in terms of active method steps, the method of claim 22 is identical to methods which can be fairly characterized as being “conventional”. Because the method of claim 22 is identical in terms of active method steps to “conventional” prior art methods, it would be impossible for the claimed method to produce different results than said “conventional” methods, unless the claims omit essential method steps.
Claim 22 insists that the method thereof yields results which are different from “conventional” methods, while failing to differentiate the active steps of the claimed method in any way from methods which can be fairly characterized as “conventional”. Therefore, claim 22 omits essential method steps, i.e. method steps which are essential to yielding the claimed lower angle of repose product.
Fourth, due to at least the second and third reasons for indefiniteness described above, a person having ordinary skill in the art would not be able to reasonably ascertain what sort of angle of repose would represent an angle of repose that is 1.75 to 2.5 times lower than that of a powdered milk product that is obtained through “conventional” methods including spray drying. 
Applicant’s specification indicates that the claimed product having lower angle of repose is obtained by a method which uses thin film evaporation for the evaporation step followed by hot gas atomization drying for the drying step (Table 3, paragraph [0052]), and that the claimed product has a lower angle of repose than a method which uses only spray drying (Table 3, paragraph [0052]). Therefore, for the purposes of examination, claim 22 has been interpreted as requiring that the claimed method: 1) use thin film evaporation for the evaporation step, and 2) use hot gas atomization drying for the drying step. 
For the purposes of examination, any prior art method which meets the active method steps of claim 22 (including the imported requirements that thin film evaporation be used for the evaporation step and hot gas atomization drying be used for the drying step) will be considered to necessarily yield a product having an angle of repose 1.75 to 2.5 times lower than a product made by a “conventional method that includes spray drying”. Any assertions to the contrary may serve as future basis to again reject claim 22 as omitting essential subject matter.
To overcome this rejection Applicant MUST:
1) remove the term “conventional” from the claim and refrain from using any equivalents in its place;
2) amend the claim so as to allow a person having ordinary skill in the art to clearly distinguish the claimed method from the “method that includes spray drying” to which it is compared, i.e. by clearly defining the scope of said “method that includes spray drying” as well as the elements of the claimed method which distinguish it from said “method that includes spray drying”; 
or in the alternative, amend the claim so as to remove any comparison between the claimed method and any other method for producing powdered milk;
3) amend the claim so as to allow for a person having ordinary skill in the art to ascertain what value(s) for angle of repose would be representative of the powdered milk product obtained by the claimed method, e.g. by establishing a proper basis for comparison, or preferably, claiming a specific range for angle of repose;
and 4) amend the claim so as to remedy any lack of antecedent basis therein. 
Claim 23 recites “wherein the method requires at least 5% less energy than a conventional method that includes a combination of falling film evaporation and spray drying.” This claim is indefinite for a plurality of reasons.
First, the scope of “a conventional method that includes a combination of falling film evaporation and spray drying” is unclear. In particular, it is unclear what qualities a method must possess in order to be considered “conventional”. 
Would any prior art method be considered conventional? This seems unlikely, as some prior art methods would surely be “unconventional” in comparison to more widely used prior art methods. 
Would any method comprising steps of falling film evaporation and spray drying be considered conventional? This also seems unlikely, as Applicant’s at least one of Applicant’s preferred embodiments makes use of thin-film evaporation in combination with “hot gas atomization drying” (Claims 13 and 19, paragraphs [0019], [0030], and [0044]-[0046], Figure 1). Falling film evaporation is a type of thin film evaporation, and hot gas atomization drying is effectively a spray drying technique. Thus, if the use of falling film evaporation in combination with spray drying rendered a method “conventional”, at least some of the preferred embodiments of Applicant’s method would also be conventional.
The lack of clarity concerning what is and is not “conventional” is further compounded by the fact that convention is subject to change. Thus, it is possible that what is “conventional” at the time this application was filed may not be conventional within several years. For this reason alone, use of terms such as “conventional” within the claims will necessarily lead to a lack of clarity. If Applicant wishes to compare the performance of the claimed invention to a prior art process, Applicant must at least clearly define, within the claims, the prior art process forming the basis for comparison.
Second, claim 23 compares the performance of the claimed process to a “conventional” process, stating that the claimed process uses at least 5% less energy than said conventional process, while failing to point out what differentiates the claimed process from said “conventional” process (i.e. in terms of active steps). In other words, claim 23 fails to define which aspect(s) of the claimed method allows said method to use less energy.
As a matter of fact, Applicant’s claim 1 (upon which claim 23 is dependent) is entirely “conventional”, at least in the sense that it is anticipated by several prior art methods which include steps of falling film evaporation and spray drying (see 102 rejections below for details). Claim 23 does nothing to further define the active method steps of the claimed invention. Thus, in terms of active method steps, the method of claim 23 is identical to methods which can be fairly characterized as being “conventional”. Because the method of claim 23 is identical in terms of active method steps to “conventional” prior art methods, it would be impossible for the claimed method to produce different results than said “conventional” methods, unless the claims omit essential method steps.
Claim 23 insists that the method thereof yields results which are different from “conventional” methods, while failing to differentiate the active steps of the claimed method in any way from methods which can be fairly characterized as “conventional”. Therefore, claim 23 omits essential method steps, i.e. method steps which are essential to allowing the claimed method to use less energy. 
Third, due to at least the first and second reasons for indefiniteness described above, a person having ordinary skill in the art would not be able to reasonably ascertain what amount of energy usage would represent an energy usage that is at least 5% less than that of “conventional” methods including falling film evaporation and spray drying. 
Applicant’s specification indicates that the method which uses at least 5% less energy than a “conventional” method is a method which uses thin film evaporation for the evaporation step followed by hot gas atomization drying for the drying step (Table 1, paragraphs [0044]-[0046]). Therefore, for the purposes of examination, claim 23 has been interpreted as requiring that the claimed method: 1) use thin film evaporation for the evaporation step, and 2) use hot gas atomization drying for the drying step. 
For the purposes of examination, any prior art method which meets the active method steps of claim 23 (including the imported requirements that thin film evaporation be used for the evaporation step and hot gas atomization drying be used for the drying step) will be considered to necessarily use at least 5% less energy than a “conventional method that includes a combination of falling film evaporation and spray drying”. Any assertions to the contrary may serve as future basis to again reject claim 23 as omitting essential subject matter.
To overcome this rejection Applicant MUST:
1) remove the term “conventional” from the claim and refrain from using any equivalents in its place;
2) amend the claim so as to allow a person having ordinary skill in the art to clearly distinguish the claimed method from the “method that includes a combination of falling film evaporation and spray drying” to which it is compared, i.e. by clearly defining the scope of said “method that includes a combination of falling film evaporation and spray drying” as well as the elements of the claimed method which distinguish it from said “method that includes spray drying”; 
or in the alternative, amend the claim so as to remove any comparison between the claimed method and any other method for producing powdered milk; and
3) amend the claim so as to allow for a person having ordinary skill in the art to ascertain what amount of energy usage would representative the claimed method, e.g. by establishing a proper basis for comparison, or preferably, claiming a specific range for energy usage.
Claim 24 recites “wherein the method requires 5% to 62% less energy than a conventional method that includes a combination of falling film evaporation and spray drying.” This claim is indefinite for a plurality of reasons.
First, the scope of “a conventional method that includes a combination of falling film evaporation and spray drying” is unclear. In particular, it is unclear what qualities a method must possess in order to be considered “conventional”. 
Would any prior art method be considered conventional? This seems unlikely, as some prior art methods would surely be “unconventional” in comparison to more widely used prior art methods. 
Would any method comprising steps of falling film evaporation and spray drying be considered conventional? This also seems unlikely, as Applicant’s at least one of Applicant’s preferred embodiments makes use of thin-film evaporation in combination with “hot gas atomization drying” (Claims 13 and 19, paragraphs [0019], [0030], and [0044]-[0046], Figure 1). Falling film evaporation is a type of thin film evaporation, and hot gas atomization drying is effectively a spray drying technique. Thus, if the use of falling film evaporation in combination with spray drying rendered a method “conventional”, at least some of the preferred embodiments of Applicant’s method would also be conventional.
The lack of clarity concerning what is and is not “conventional” is further compounded by the fact that convention is subject to change. Thus, it is possible that what is “conventional” at the time this application was filed may not be conventional within several years. For this reason alone, use of terms such as “conventional” within the claims will necessarily lead to a lack of clarity. If Applicant wishes to compare the performance of the claimed invention to a prior art process, Applicant must at least clearly define, within the claims, the prior art process forming the basis for comparison.
Second, claim 24 compares the performance of the claimed process to a “conventional” process, stating that the claimed process uses 5% to 62% less energy than said conventional process, while failing to point out what differentiates the claimed process from said “conventional” process (i.e. in terms of active steps). In other words, claim 24 fails to define which aspect(s) of the claimed method allows said method to use less energy.
As a matter of fact, Applicant’s claim 1 (upon which claim 24 is dependent) is entirely “conventional”, at least in the sense that it is anticipated by several prior art methods which include steps of falling film evaporation and spray drying (see 102 rejections below for details). Claim 24 does nothing to further define the active method steps of the claimed invention. Thus, in terms of active method steps, the method of claim 24 is identical to methods which can be fairly characterized as being “conventional”. Because the method of claim 24 is identical in terms of active method steps to “conventional” prior art methods, it would be impossible for the claimed method to produce different results than said “conventional” methods, unless the claims omit essential method steps.
Claim 24 insists that the method thereof yields results which are different from “conventional” methods, while failing to differentiate the active steps of the claimed method in any way from methods which can be fairly characterized as “conventional”. Therefore, claim 24 omits essential method steps, i.e. method steps which are essential to allowing the claimed method to use less energy. 
Third, due to at least the first and second reasons for indefiniteness described above, a person having ordinary skill in the art would not be able to reasonably ascertain what amount of energy usage would represent an energy usage that is 5% to 62% less than that of “conventional” methods including falling film evaporation and spray drying. 
Applicant’s specification indicates that the method which uses 5% to 62% less energy than a “conventional” method is a method which uses thin film evaporation for the evaporation step followed by hot gas atomization drying for the drying step (Table 1, paragraphs [0044]-[0046]). Therefore, for the purposes of examination, claim 24 has been interpreted as requiring that the claimed method: 1) use thin film evaporation for the evaporation step, and 2) use hot gas atomization drying for the drying step. 
For the purposes of examination, any prior art method which meets the active method steps of claim 24 (including the imported requirements that thin film evaporation be used for the evaporation step and hot gas atomization drying be used for the drying step) will be considered to necessarily use 5% to 62% less energy than a “conventional method that includes a combination of falling film evaporation and spray drying”. Any assertions to the contrary may serve as future basis to again reject claim 24 as omitting essential subject matter.
To overcome this rejection Applicant MUST:
1) remove the term “conventional” from the claim and refrain from using any equivalents in its place;
2) amend the claim so as to allow a person having ordinary skill in the art to clearly distinguish the claimed method from the “method that includes a combination of falling film evaporation and spray drying” to which it is compared, i.e. by clearly defining the scope of said “method that includes a combination of falling film evaporation and spray drying” as well as the elements of the claimed method which distinguish it from said “method that includes spray drying”; 
or in the alternative, amend the claim so as to remove any comparison between the claimed method and any other method for producing powdered milk; and
3) amend the claim so as to allow for a person having ordinary skill in the art to ascertain what amount of energy usage would representative the claimed method, e.g. by establishing a proper basis for comparison, or preferably, claiming a specific range for energy usage. 
Claim 25 recites “wherein the method requires 6% to 59% less energy than a conventional method that includes a combination of falling film evaporation and spray drying.” This claim is indefinite for a plurality of reasons.
First, the scope of “a conventional method that includes a combination of falling film evaporation and spray drying” is unclear. In particular, it is unclear what qualities a method must possess in order to be considered “conventional”. 
Would any prior art method be considered conventional? This seems unlikely, as some prior art methods would surely be “unconventional” in comparison to more widely used prior art methods. 
Would any method comprising steps of falling film evaporation and spray drying be considered conventional? This also seems unlikely, as Applicant’s at least one of Applicant’s preferred embodiments makes use of thin-film evaporation in combination with “hot gas atomization drying” (Claims 13 and 19, paragraphs [0019], [0030], and [0044]-[0046], Figure 1). Falling film evaporation is a type of thin film evaporation, and hot gas atomization drying is effectively a spray drying technique. Thus, if the use of falling film evaporation in combination with spray drying rendered a method “conventional”, at least some of the preferred embodiments of Applicant’s method would also be conventional.
The lack of clarity concerning what is and is not “conventional” is further compounded by the fact that convention is subject to change. Thus, it is possible that what is “conventional” at the time this application was filed may not be conventional within several years. For this reason alone, use of terms such as “conventional” within the claims will necessarily lead to a lack of clarity. If Applicant wishes to compare the performance of the claimed invention to a prior art process, Applicant must at least clearly define, within the claims, the prior art process forming the basis for comparison.
Second, claim 25 compares the performance of the claimed process to a “conventional” process, stating that the claimed process uses 6% to 59% less energy than said conventional process, while failing to point out what differentiates the claimed process from said “conventional” process (i.e. in terms of active steps). In other words, claim 25 fails to define which aspect(s) of the claimed method allows said method to use less energy.
As a matter of fact, Applicant’s claim 1 (upon which claim 25 is dependent) is entirely “conventional”, at least in the sense that it is anticipated by several prior art methods which include steps of falling film evaporation and spray drying (see 102 rejections below for details). Claim 25 does nothing to further define the active method steps of the claimed invention. Thus, in terms of active method steps, the method of claim 25 is identical to methods which can be fairly characterized as being “conventional”. Because the method of claim 25 is identical in terms of active method steps to “conventional” prior art methods, it would be impossible for the claimed method to produce different results than said “conventional” methods, unless the claims omit essential method steps.
Claim 25 insists that the method thereof yields results which are different from “conventional” methods, while failing to differentiate the active steps of the claimed method in any way from methods which can be fairly characterized as “conventional”. Therefore, claim 25 omits essential method steps, i.e. method steps which are essential to allowing the claimed method to use less energy. 
Third, due to at least the first and second reasons for indefiniteness described above, a person having ordinary skill in the art would not be able to reasonably ascertain what amount of energy usage would represent an energy usage that is 6% to 59% less than that of “conventional” methods including falling film evaporation and spray drying. 
Applicant’s specification indicates that the method which uses 6% to 59% less energy than a “conventional” method is a method which uses thin film evaporation for the evaporation step followed by hot gas atomization drying for the drying step (Table 1, paragraphs [0044]-[0046]). Therefore, for the purposes of examination, claim 25 has been interpreted as requiring that the claimed method: 1) use thin film evaporation for the evaporation step, and 2) use hot gas atomization drying for the drying step. 
For the purposes of examination, any prior art method which meets the active method steps of claim 25 (including the imported requirements that thin film evaporation be used for the evaporation step and hot gas atomization drying be used for the drying step) will be considered to necessarily use 6% to 59% less energy than a “conventional method that includes a combination of falling film evaporation and spray drying”. Any assertions to the contrary may serve as future basis to again reject claim 25 as omitting essential subject matter.
To overcome this rejection Applicant MUST:
1) remove the term “conventional” from the claim and refrain from using any equivalents in its place;
2) amend the claim so as to allow a person having ordinary skill in the art to clearly distinguish the claimed method from the “method that includes a combination of falling film evaporation and spray drying” to which it is compared, i.e. by clearly defining the scope of said “method that includes a combination of falling film evaporation and spray drying” as well as the elements of the claimed method which distinguish it from said “method that includes spray drying”; 
or in the alternative, amend the claim so as to remove any comparison between the claimed method and any other method for producing powdered milk; and
3) amend the claim so as to allow for a person having ordinary skill in the art to ascertain what amount of energy usage would representative the claimed method, e.g. by establishing a proper basis for comparison, or preferably, claiming a specific range for energy usage.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 16 recites “The method of claim 1, wherein the evaporated milk-sourced mixture has a total solids concentration of 35 wt.% or more.” The limitations of claim 16 are recited in their entirety within claim 1. Therefore, claim 16 fails to further limit the scope of claim 1 upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 12, 16, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanrahan et al. (US 3,185,580), hereafter referred to as Hanrahan.
	With regard to claims 1 and 16: Hanrahan teaches a method of making a powdered milk product (Column 1 Lines 17-28, Column 2 Lines 15-20), the method comprising:
	Providing an aqueous milk-sourced mixture, said milk sourced mixture being a skim milk concentrate containing 25 wt. % solids (Example 1, Column 6 Lines 10-35).
Evaporating water from the aqueous milk sourced mixture (skim milk concentrate containing 25 wt. % solids) to produce an evaporated milk sourced mixture, i.e. a further concentrated concentrate containing 52% total solids (Example 1, Column 6 Lines 10-35), wherein the evaporated milk sourced mixture has a total solids concentration of 52 wt.% (Example 1, Column 6 Lines 10-35), which is greater than 35 wt.%.
Drying the evaporated milk sourced mixture using spray drying to form the powdered milk product, wherein the powdered milk product has 3.6 wt.% water, which is less than 6 wt. %.
With regard to claim 2: The milk sourced mixture is skim milk that has been concentrated to 25wt. % solids (Example 1, Column 6 Lines 10-35). Because said milk sourced mixture is concentrated skim milk, it is understood that it contains at least one milk derived protein, i.e. at least one protein that is present in skim milk or derived from proteins present in skim milk.
With regard to claim 3: The milk sourced mixture is skim milk that has been concentrated to 25 wt. % solids (Example 1, Column 6 Lines 10-35). Because said milk sourced mixture is concentrated skim milk, it is understood that it contains at least one milk derived protein, i.e. at least one protein that is present in skim milk or derived from proteins present in skim milk.
Because said milk sourced mixture is a concentrated skim milk that contains at least one milk derived protein, said milk sourced mixture can be considered to be a milk protein concentrate. 
Furthermore, the milk sourced mixture, being concentrated skim milk, is a mixture which contains milk proteins, i.e. whey and casein, and therefore, can hypothetically be processed into milk protein concentrate, milk protein isolate, whey protein concentrate, whey protein isolate, and/or micellar casein, thereby satisfying the limitations of indefinite claim 3 as interpreted for the purposes of examination (see 112(b) rejection of claim 3 above for details).
With regard to claims 5 and 6: The milk sourced mixture is skim milk that has been concentrated to 25 wt. % solids (Example 1, Column 6 Lines 10-35). Skim milk is understood to be milk which has had the milk fat removed therefrom. Because said milk sourced mixture is concentrated skim milk, it is understood that said mixture will contain substantially 0 wt. % milk fat.
With regard to claim 12: The milk sourced mixture is skim milk that has been concentrated to 25 wt. % solids (Example 1, Column 6 Lines 10-35), which is between 20 wt. % and 35 wt. % total solids.
With regard to claim 16: The evaporated milk sourced mixture is a further concentrated concentrate containing 52 wt. % total solids (Example 1, Column 6 Lines 10-35), which is a total solids content greater than 35 wt. % total solids.
With regard to claim 17: The evaporated milk sourced mixture is a further concentrated concentrate containing 52 wt. % total solids (Example 1, Column 6 Lines 10-35), which is a total solids content greater than 37 wt. % total solids and less than 55 wt. % total solids.
With regard to claim 20: The powdered milk product has a water content of 3.6 wt. % (Example 1, Column 6 Lines 10-35), which is less than 5.5 wt. %.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanrahan in view of evidence from Tamime (“Dairy Powders and Concentrated Products - 4.2.1.6 Thermal Vapour Recompression”).
With regard to claim 13: The evaporation of the water from the aqueous milk-sourced mixture is carried out using a falling film evaporator (Example 1, Column 6 Lines 10-35). 
It is understood that falling film evaporators are a type of thin film evaporator. Examiner believes this is self-evident, as the film in falling film evaporators is necessarily “thin” by virtue of being a film. Regardless, for evidence Examiner points to Tamime, which teaches the following: “In the dairy industry, falling film evaporators are commonly used and have practically replaced all other types. In this method, the milk is introduced at the top of a vertically arranged heating surface and forms a thin film that flows down over the heating surface, resulting in short retention times and gentle heat treatment.” (section titled “Falling film evaporation” on Page 153). Thus, it is understood that in Hanrahan, a thin film evaporator (falling film evaporator) evaporates the water from the aqueous milk-sourced mixture.
	
Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanrahan in view of evidence from O’Sullivan et al. (“Atomisation technologies used in spray drying in the dairy industry: A review”), hereafter referred to as O’Sullivan. 
With regard to claim 19: Hanrahan anticipates the limitations of claim 1 as described in the 102 rejection thereof above. 
The evaporated milk sourced mixture is dried in a spray dryer (a puff spray dryer) (Example 1, Column 6 Lines 10-35). 
It is understood that the spray drying necessarily includes atomization. As evidence, Examiner points to O’Sullivan et al., which teaches that “Atomisation is an integral element of the spray-drying process,” (abstract). Therefore, the spray dryer used to dry the evaporated milk sourced mixture in Hanrahan qualifies as an atomizer.
The atomizer (spray dryer) of Hanrahan uses a flow of hot gas, i.e. air at a temperature of 270 °F, to assist in the atomization (spray drying) (Example 1, Column 6 Lines 10-35). Therefore, the atomizer (spray dryer) in Hanrahan qualifies as a hot gas atomization spray dryer.

Claim(s) 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanrahan in view of evidence from Tamime and evidence from O’Sullivan.
With regard to claim 21: Hanrahan anticipates the limitations of claim 1 as described in the 102 rejection thereof above. 
The evaporation of the water from the aqueous milk-sourced mixture is carried out using a falling film evaporator (Example 1, Column 6 Lines 10-35). It is understood that falling film evaporators are a type of thin film evaporator. Examiner believes this is self-evident, as the film in falling film evaporators is necessarily “thin” by virtue of being a film. Regardless, for evidence Examiner points to Tamime, which teaches the following: “In the dairy industry, falling film evaporators are commonly used and have practically replaced all other types. In this method, the milk is introduced at the top of a vertically arranged heating surface and forms a thin film that flows down over the heating surface, resulting in short retention times and gentle heat treatment.” (section titled “Falling film evaporation” on Page 153). Thus, it is understood that in Hanrahan, a thin film evaporator (falling film evaporator) evaporates the water from the aqueous milk-sourced mixture.
The evaporated milk sourced mixture is dried in a spray dryer (a puff spray dryer) (Example 1, Column 6 Lines 10-35). It is understood that the spray drying necessarily includes atomization. As evidence, Examiner points to O’Sullivan et al., which teaches that “Atomisation is an integral element of the spray-drying process,” (abstract). Therefore, the spray dryer used to dry the evaporated milk sourced mixture in Hanrahan qualifies as an atomizer.
The atomizer (spray dryer) of Hanrahan uses a flow of hot gas, i.e. air at a temperature of 270 °F, to assist in the atomization (spray drying) (Example 1, Column 6 Lines 10-35). Therefore, the atomizer (spray dryer) in Hanrahan qualifies as a hot gas atomization spray dryer.
As discussed above, the method of Hanrahan uses thin film evaporation (falling film evaporation) for the evaporation step and hot gas atomization drying for the drying step (Example 1, Column 6 Lines 10-35). Thus, the method of Hanrahan anticipates all of the active method steps of claim 21, as interpreted for the purposes of examination (see 112(b) rejections above for details regarding Examiner’s interpretation of this claim). Because the method of Hanrahan anticipates all of the active method steps of claim 21, the method of Hanrahan necessarily yields the same results. Therefore, the method of Hanrahan necessarily yields a powdered milk product has that a bulk density that is 1.30 to 1.7 times higher than a powdered milk product made by a “conventional” method that includes spray drying.
With regard to claim 22: Hanrahan anticipates the limitations of claim 1 as described in the 102 rejection thereof above. 
The evaporation of the water from the aqueous milk-sourced mixture is carried out using a falling film evaporator (Example 1, Column 6 Lines 10-35). It is understood that falling film evaporators are a type of thin film evaporator. Examiner believes this is self-evident, as the film in falling film evaporators is necessarily “thin” by virtue of being a film. Regardless, for evidence Examiner points to Tamime, which teaches the following: “In the dairy industry, falling film evaporators are commonly used and have practically replaced all other types. In this method, the milk is introduced at the top of a vertically arranged heating surface and forms a thin film that flows down over the heating surface, resulting in short retention times and gentle heat treatment.” (section titled “Falling film evaporation” on Page 153). Thus, it is understood that in Hanrahan, a thin film evaporator (falling film evaporator) evaporates the water from the aqueous milk-sourced mixture.
The evaporated milk sourced mixture is dried in a spray dryer (a puff spray dryer) (Example 1, Column 6 Lines 10-35). It is understood that the spray drying necessarily includes atomization. As evidence, Examiner points to O’Sullivan et al., which teaches that “Atomisation is an integral element of the spray-drying process,” (abstract). Therefore, the spray dryer used to dry the evaporated milk sourced mixture in Hanrahan qualifies as an atomizer.
The atomizer (spray dryer) of Hanrahan uses a flow of hot gas, i.e. air at a temperature of 270 °F, to assist in the atomization (spray drying) (Example 1, Column 6 Lines 10-35). Therefore, the atomizer (spray dryer) in Hanrahan qualifies as a hot gas atomization spray dryer.
As discussed above, the method of Hanrahan uses thin film evaporation (falling film evaporation) for the evaporation step and hot gas atomization drying for the drying step (Example 1, Column 6 Lines 10-35). Thus, the method of Hanrahan anticipates all of the active method steps of claim 22, as interpreted for the purposes of examination (see 112(b) rejections above for details regarding Examiner’s interpretation of this claim). Because the method of Hanrahan anticipates all of the active method steps of claim 22, the method of Hanrahan necessarily yields the same results. Therefore, the method of Hanrahan necessarily yields a powdered milk product has that an angle of repose that is 1.75 to 2.5 times less than a powdered milk product made by a “conventional” method that includes spray drying.
With regard to claim 23: Hanrahan anticipates the limitations of claim 1 as described in the 102 rejection thereof above. 
The evaporation of the water from the aqueous milk-sourced mixture is carried out using a falling film evaporator (Example 1, Column 6 Lines 10-35). It is understood that falling film evaporators are a type of thin film evaporator. Examiner believes this is self-evident, as the film in falling film evaporators is necessarily “thin” by virtue of being a film. Regardless, for evidence Examiner points to Tamime, which teaches the following: “In the dairy industry, falling film evaporators are commonly used and have practically replaced all other types. In this method, the milk is introduced at the top of a vertically arranged heating surface and forms a thin film that flows down over the heating surface, resulting in short retention times and gentle heat treatment.” (section titled “Falling film evaporation” on Page 153). Thus, it is understood that in Hanrahan, a thin film evaporator (falling film evaporator) evaporates the water from the aqueous milk-sourced mixture.
The evaporated milk sourced mixture is dried in a spray dryer (a puff spray dryer) (Example 1, Column 6 Lines 10-35). It is understood that the spray drying necessarily includes atomization. As evidence, Examiner points to O’Sullivan et al., which teaches that “Atomisation is an integral element of the spray-drying process,” (abstract). Therefore, the spray dryer used to dry the evaporated milk sourced mixture in Hanrahan qualifies as an atomizer.
The atomizer (spray dryer) of Hanrahan uses a flow of hot gas, i.e. air at a temperature of 270 °F, to assist in the atomization (spray drying) (Example 1, Column 6 Lines 10-35). Therefore, the atomizer (spray dryer) in Hanrahan qualifies as a hot gas atomization spray dryer.
As discussed above, the method of Hanrahan uses thin film evaporation (falling film evaporation) for the evaporation step and hot gas atomization drying for the drying step (Example 1, Column 6 Lines 10-35). Thus, the method of Hanrahan anticipates all of the active method steps of claim 23, as interpreted for the purposes of examination (see 112(b) rejections above for details regarding Examiner’s interpretation of this claim). Because the method of Hanrahan anticipates all of the active method steps of claim 23, the method of Hanrahan necessarily yields the same results. Therefore, the method of Hanrahan necessarily requires at least 5% less energy than a “conventional” method that includes a combination of falling film evaporation and spray drying.
With regard to claim 24: Hanrahan anticipates the limitations of claim 1 as described in the 102 rejection thereof above. 
The evaporation of the water from the aqueous milk-sourced mixture is carried out using a falling film evaporator (Example 1, Column 6 Lines 10-35). It is understood that falling film evaporators are a type of thin film evaporator. Examiner believes this is self-evident, as the film in falling film evaporators is necessarily “thin” by virtue of being a film. Regardless, for evidence Examiner points to Tamime, which teaches the following: “In the dairy industry, falling film evaporators are commonly used and have practically replaced all other types. In this method, the milk is introduced at the top of a vertically arranged heating surface and forms a thin film that flows down over the heating surface, resulting in short retention times and gentle heat treatment.” (section titled “Falling film evaporation” on Page 153). Thus, it is understood that in Hanrahan, a thin film evaporator (falling film evaporator) evaporates the water from the aqueous milk-sourced mixture.
The evaporated milk sourced mixture is dried in a spray dryer (a puff spray dryer) (Example 1, Column 6 Lines 10-35). It is understood that the spray drying necessarily includes atomization. As evidence, Examiner points to O’Sullivan et al., which teaches that “Atomisation is an integral element of the spray-drying process,” (abstract). Therefore, the spray dryer used to dry the evaporated milk sourced mixture in Hanrahan qualifies as an atomizer.
The atomizer (spray dryer) of Hanrahan uses a flow of hot gas, i.e. air at a temperature of 270 °F, to assist in the atomization (spray drying) (Example 1, Column 6 Lines 10-35). Therefore, the atomizer (spray dryer) in Hanrahan qualifies as a hot gas atomization spray dryer.
As discussed above, the method of Hanrahan uses thin film evaporation (falling film evaporation) for the evaporation step and hot gas atomization drying for the drying step (Example 1, Column 6 Lines 10-35). Thus, the method of Hanrahan anticipates all of the active method steps of claim 24, as interpreted for the purposes of examination (see 112(b) rejections above for details regarding Examiner’s interpretation of this claim). Because the method of Hanrahan anticipates all of the active method steps of claim 24, the method of Hanrahan necessarily yields the same results. Therefore, the method of Hanrahan necessarily requires 5% to 62% less energy than a “conventional” method that includes a combination of falling film evaporation and spray drying.
With regard to claim 25: Hanrahan anticipates the limitations of claim 1 as described in the 102 rejection thereof above. 
The evaporation of the water from the aqueous milk-sourced mixture is carried out using a falling film evaporator (Example 1, Column 6 Lines 10-35). It is understood that falling film evaporators are a type of thin film evaporator. Examiner believes this is self-evident, as the film in falling film evaporators is necessarily “thin” by virtue of being a film. Regardless, for evidence Examiner points to Tamime, which teaches the following: “In the dairy industry, falling film evaporators are commonly used and have practically replaced all other types. In this method, the milk is introduced at the top of a vertically arranged heating surface and forms a thin film that flows down over the heating surface, resulting in short retention times and gentle heat treatment.” (section titled “Falling film evaporation” on Page 153). Thus, it is understood that in Hanrahan, a thin film evaporator (falling film evaporator) evaporates the water from the aqueous milk-sourced mixture.
The evaporated milk sourced mixture is dried in a spray dryer (a puff spray dryer) (Example 1, Column 6 Lines 10-35). It is understood that the spray drying necessarily includes atomization. As evidence, Examiner points to O’Sullivan et al., which teaches that “Atomisation is an integral element of the spray-drying process,” (abstract). Therefore, the spray dryer used to dry the evaporated milk sourced mixture in Hanrahan qualifies as an atomizer.
The atomizer (spray dryer) of Hanrahan uses a flow of hot gas, i.e. air at a temperature of 270 °F, to assist in the atomization (spray drying) (Example 1, Column 6 Lines 10-35). Therefore, the atomizer (spray dryer) in Hanrahan qualifies as a hot gas atomization spray dryer.
As discussed above, the method of Hanrahan uses thin film evaporation (falling film evaporation) for the evaporation step and hot gas atomization drying for the drying step (Example 1, Column 6 Lines 10-35). Thus, the method of Hanrahan anticipates all of the active method steps of claim 25, as interpreted for the purposes of examination (see 112(b) rejections above for details regarding Examiner’s interpretation of this claim). Because the method of Hanrahan anticipates all of the active method steps of claim 25, the method of Hanrahan necessarily yields the same results. Therefore, the method of Hanrahan necessarily requires 6% to 59% less energy than a “conventional” method that includes a combination of falling film evaporation and spray drying.

Claim(s) 1-3, 13, and 16-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Sample 2” of Kreuss et al. (US 2016/102501), hereafter referred to as Kreuss Sample 2, in view of evidence from Tamime and evidence from O’Sullivan.
With regard to claims 1, 13, and 19: Kreuss Sample 2 teaches a method of making a powdered milk product (“Sample 2 of the present invention”, Page 10 Lines 13-25), the method comprising:
Providing an aqueous milk sourced mixture, i.e. raw milk (“Sample 2 of the present invention”, Page 10 Lines 13-25).
Evaporating water from the milk sourced mixture using a falling film evaporator to produce a milk sourced mixture having a total solids concentration of 50 wt. % (“Sample 2 of the present invention”, Page 10 Lines 13-25).
And drying the evaporated milk sourced mixture using a spray dryer to form a powdered milk product having 3 wt. % water (“Sample 2 of the present invention”, Page 10 Lines 13-25).
As discussed above, in Kreuss Sample 2, the evaporation of the water from the aqueous milk-sourced mixture is carried out using a falling film evaporator (“Sample 2 of the present invention”, Page 10 Lines 13-25). It is understood that falling film evaporators are a type of thin film evaporator. Examiner believes this is self-evident, as the film in falling film evaporators is necessarily “thin” by virtue of being a film. Regardless, for evidence Examiner points to Tamime, which teaches the following: “In the dairy industry, falling film evaporators are commonly used and have practically replaced all other types. In this method, the milk is introduced at the top of a vertically arranged heating surface and forms a thin film that flows down over the heating surface, resulting in short retention times and gentle heat treatment.” (section titled “Falling film evaporation” on Page 153). Thus, it is understood that, in Kreuss Sample 2, a thin film evaporator (falling film evaporator) evaporates the water from the aqueous milk-sourced mixture.
As discussed above, in Kreuss Sample 2, the evaporated milk sourced mixture is dried in a spray dryer (“Sample 2 of the present invention”, Page 10 Lines 13-25). It is understood that the spray drying necessarily includes atomization. As evidence, Examiner points to O’Sullivan et al., which teaches that “Atomisation is an integral element of the spray-drying process,” (abstract). As further evidence, Examiner notes that Kreuss Sample 2 carries out spray drying using a “two-phase nozzle system” (“Sample 2 of the present invention”, Page 10 Lines 13-25). Kreuss characterizes use of a two phase nozzle as a type of atomization, i.e. “pneumatic” atomization (Column 8 Lines 9-10).  Therefore, the spray dryer (“two-phase nozzle system”) used to dry the evaporated milk sourced mixture in Kreuss Sample 2 is understood to be an atomizer.
The atomizer (spray dryer, i.e. “two-phase nozzle system”) of Kreuss Sample 2 uses a flow of hot gas, i.e. hot air at a temperature of 233 °C (451 °F), to assist in the atomization (spray drying) (“Sample 2 of the present invention”, Page 10 Lines 13-25). Therefore, the atomizer (spray dyer, i.e. “two-phase nozzle system”) in Kreuss Sample 2 qualifies as a hot gas atomization spray dryer.
With regard to claim 2: The milk sourced mixture is raw milk (“Sample 2 of the present invention”, Page 10 Lines 13-25). Because said milk sourced mixture is raw milk, it is understood that it contains at least one milk derived protein, i.e. at least one protein that is present in milk.
With regard to claim 3: The milk sourced mixture is raw milk (“Sample 2 of the present invention”, Page 10 Lines 13-25). Because the milk sourced mixture is raw milk, it is understood that said mixture is a mixture which contains milk proteins, i.e. whey and casein, and therefore, can hypothetically be processed into milk protein concentrate, milk protein isolate, whey protein concentrate, whey protein isolate, and/or micellar casein, thereby satisfying the limitations of indefinite claim 3 as interpreted for the purposes of examination (see 112(b) rejection of claim 3 above for details).
With regard to claims 16 and 17: The evaporated milk-sourced mixture has a total solids concentration of 50 wt % (“Sample 2 of the present invention”, Page 10 Lines 13-25).
With regard to claim 18: As discussed in the rejection of claims 1, 13, and 19 above, the evaporated milk sourced product is atomized and dried using a hot gas atomization dryer, wherein the hot gas a hot gas (air) heated at a temperature of 233 °C (451 °F) (“Sample 2 of the present invention”, Page 10 Lines 13-25).
With regard to claim 20: As discussed above, the powdered milk product has 3 wt. % water (“Sample 2 of the present invention”, Page 10 Lines 13-25).
With regard to claim 21: As discussed above, the method of Kreuss Sample 2 uses thin film evaporation (falling film evaporation) for the evaporation step and hot gas atomization drying for the drying step (“Sample 2 of the present invention”, Page 10 Lines 13-25; see rejection of claims 1, 13, and 19 above for further details). Thus, the method of Kreuss Sample 2 anticipates all of the active method steps of claim 21, as interpreted for the purposes of examination (see 112(b) rejections above for details regarding Examiner’s interpretation of this claim). Because the method of Kreuss Sample 2 anticipates all of the active method steps of claim 21, the method of Kreuss Sample 2 necessarily yields the same results. Therefore, the method of Kreuss Sample 2 necessarily yields a powdered milk product has that a bulk density that is 1.30 to 1.7 times higher than a powdered milk product made by a “conventional” method that includes spray drying.
With regard to claim 22: As discussed above, the method of Kreuss Sample 2 uses thin film evaporation (falling film evaporation) for the evaporation step and hot gas atomization drying for the drying step (“Sample 2 of the present invention”, Page 10 Lines 13-25; see rejection of claims 1, 13, and 19 above for further details). Thus, the method of Kreuss Sample 2 anticipates all of the active method steps of claim 22, as interpreted for the purposes of examination (see 112(b) rejections above for details regarding Examiner’s interpretation of this claim). Because the method of Kreuss Sample 2 anticipates all of the active method steps of claim 22, the method of Kreuss Sample 2 necessarily yields the same results. Therefore, the method of Kreuss Sample 2 necessarily yields a powdered milk product has that a bulk density that is 1.75 to 2.5 times less than a powdered milk product made by a “conventional” method that includes spray drying.
With regard to claim 23: As discussed above, the method of Kreuss Sample 2 uses thin film evaporation (falling film evaporation) for the evaporation step and hot gas atomization drying for the drying step (“Sample 2 of the present invention”, Page 10 Lines 13-25; see rejection of claims 1, 13, and 19 above for further details). Thus, the method of Kreuss Sample 2 anticipates all of the active method steps of claim 23, as interpreted for the purposes of examination (see 112(b) rejections above for details regarding Examiner’s interpretation of this claim). Because the method of Kreuss Sample 2 anticipates all of the active method steps of claim 23, the method of Kreuss Sample 2 necessarily yields the same results. Therefore, the method of Kreuss Sample 2 necessarily requires at least 5% less energy than a “conventional” method that includes a combination of falling film evaporation and spray drying.
With regard to claim 24: As discussed above, the method of Kreuss Sample 2 uses thin film evaporation (falling film evaporation) for the evaporation step and hot gas atomization drying for the drying step (“Sample 2 of the present invention”, Page 10 Lines 13-25; see rejection of claims 1, 13, and 19 above for further details). Thus, the method of Kreuss Sample 2 anticipates all of the active method steps of claim 24, as interpreted for the purposes of examination (see 112(b) rejections above for details regarding Examiner’s interpretation of this claim). Because the method of Kreuss Sample 2 anticipates all of the active method steps of claim 24, the method of Kreuss Sample 2 necessarily yields the same results. Therefore, the method of Kreuss Sample 2 necessarily requires 5% to 62% less energy than a “conventional” method that includes a combination of falling film evaporation and spray drying.
With regard to claim 25: As discussed above, the method of Kreuss Sample 2 uses thin film evaporation (falling film evaporation) for the evaporation step and hot gas atomization drying for the drying step (“Sample 2 of the present invention”, Page 10 Lines 13-25; see rejection of claims 1, 13, and 19 above for further details). Thus, the method of Kreuss Sample 2 anticipates all of the active method steps of claim 25, as interpreted for the purposes of examination (see 112(b) rejections above for details regarding Examiner’s interpretation of this claim). Because the method of Kreuss Sample 2 anticipates all of the active method steps of claim 25, the method of Kreuss Sample 2 necessarily yields the same results. Therefore, the method of Kreuss Sample 2 necessarily requires 6% to 59% less energy than a “conventional” method that includes a combination of falling film evaporation and spray drying.

Claim(s) 1-3, 13, 15-17, and 19-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Sample 4” of Kreuss et al. (US 2016/102501), hereafter referred to as Kreuss Sample 4.
With regard to claims 1, 13, 15 and 19: Kreuss Sample 4 teaches a method of making a powdered milk product (“Samples 3 to 6 of the present invention”, Page 10 Line 36-Page 12 Line 26), the method comprising:
Providing an aqueous milk sourced mixture, i.e. homogenized whole milk (“Samples 3 to 6 of the present invention”, Page 10 Line 36-Page 12 Line 26).
Evaporating water from the aqueous milk-sourced mixture using a thin film spinning cone evaporator (Centritherm CTI-09) to produce an evaporated milk sourced mixture having a total solids concentration of 37 wt.% (“Samples 3 to 6 of the present invention”, Page 10 Line 36-Page 12 Line 26).
And drying the evaporated milk-sourced mixture using a rotary atomizer spray dryer to form a powdered milk product having a water content (residual humidity) of less than 4 wt. % (“Samples 3 to 6 of the present invention”, Page 10 Line 36-Page 12 Line 26).
As discussed above, in Kreuss Sample 4, the evaporated milk sourced mixture is spray dried using a rotary atomizer (“Samples 3 to 6 of the present invention”, Page 10 Line 36-Page 12 Line 26). Therefore, the spray dryer used to dry the evaporated milk sourced mixture in Kreuss Sample 4 is understood to be an atomizer.
The atomizer (spray dryer/rotary atomizer) of Kreuss Sample 4 uses a flow of hot gas, i.e. hot air at a temperature of 160 °C, to assist in the atomization (spray drying) (“Samples 3 to 6 of the present invention”, Page 10 Line 36-Page 12 Line 26). Therefore, the atomizer (spray dyer, i.e. “two-phase nozzle system”) in Kreuss Sample 4 qualifies as a hot gas atomization spray dryer.
With regard to claim 2: The milk sourced mixture is homogenized whole milk (“Samples 3 to 6 of the present invention”, Page 10 Line 36-Page 12 Line 26). Because said milk sourced mixture is homogenized whole milk, it is understood that it contains at least one milk derived protein, i.e. at least one protein that is present in milk.
With regard to claim 3: The milk sourced mixture is homogenized whole milk (“Samples 3 to 6 of the present invention”, Page 10 Line 36-Page 12 Line 26). Because said milk sourced mixture is homogenized whole milk, it is understood that said mixture is a mixture which contains milk proteins, i.e. whey and casein, and therefore, can hypothetically be processed into milk protein concentrate, milk protein isolate, whey protein concentrate, whey protein isolate, and/or micellar casein, thereby satisfying the limitations of indefinite claim 3 as interpreted for the purposes of examination (see 112(b) rejection of claim 3 above for details).
With regard to claims 16 and 17: The evaporated milk-sourced mixture in Kreuss Sample 4 has a total solids concentration of 37 wt % (“Samples 3 to 6 of the present invention”, Page 10 Line 36-Page 12 Line 26).
With regard to claim 20: As discussed above, the powdered milk product has less than 4 wt. % water (“Samples 3 to 6 of the present invention”, Page 10 Line 36-Page 12 Line 26).
With regard to claim 21: As discussed above, the method of Kreuss Sample 4 uses thin film evaporation (thin film spinning cone evaporation) for the evaporation step and hot gas atomization drying for the drying step (“Samples 3 to 6 of the present invention”, Page 10 Line 36-Page 12 Line 26; see rejection of claims 1, 13, 15, and 19 above for further details). Thus, the method of Kreuss Sample 4 anticipates all of the active method steps of claim 21, as interpreted for the purposes of examination (see 112(b) rejections above for details regarding Examiner’s interpretation of this claim). Because the method of Kreuss Sample 4 anticipates all of the active method steps of claim 21, the method of Kreuss Sample 4 necessarily yields the same results. Therefore, the method of Kreuss Sample 4 necessarily yields a powdered milk product has that a bulk density that is 1.30 to 1.7 times higher than a powdered milk product made by a “conventional” method that includes spray drying.
With regard to claim 22: As discussed above, the method of Kreuss Sample 4 uses thin film evaporation (thin film spinning cone evaporation) for the evaporation step and hot gas atomization drying for the drying step (“Samples 3 to 6 of the present invention”, Page 10 Line 36-Page 12 Line 26; see rejection of claims 1, 13, 15, and 19 above for further details). Thus, the method of Kreuss Sample 4 anticipates all of the active method steps of claim 22, as interpreted for the purposes of examination (see 112(b) rejections above for details regarding Examiner’s interpretation of this claim). Because the method of Kreuss Sample 4 anticipates all of the active method steps of claim 22, the method of Kreuss Sample 4 necessarily yields the same results. Therefore, the method of Kreuss Sample 4 necessarily yields a powdered milk product has that a bulk density that is 1.75 to 2.5 times less than a powdered milk product made by a “conventional” method that includes spray drying.
With regard to claim 23: As discussed above, the method of Kreuss Sample 4 uses thin film evaporation (thin film spinning cone evaporation) for the evaporation step and hot gas atomization drying for the drying step (“Samples 3 to 6 of the present invention”, Page 10 Line 36-Page 12 Line 26; see rejection of claims 1, 13, 15, and 19 above for further details). Thus, the method of Kreuss Sample 4 anticipates all of the active method steps of claim 23, as interpreted for the purposes of examination (see 112(b) rejections above for details regarding Examiner’s interpretation of this claim). Because the method of Kreuss Sample 4 anticipates all of the active method steps of claim 23, the method of Kreuss Sample 4 necessarily yields the same results. Therefore, the method of Kreuss Sample 4 necessarily requires at least 5% less energy than a “conventional” method that includes a combination of falling film evaporation and spray drying.
With regard to claim 24: As discussed above, the method of Kreuss Sample 4 uses thin film evaporation (thin film spinning cone evaporation) for the evaporation step and hot gas atomization drying for the drying step (“Samples 3 to 6 of the present invention”, Page 10 Line 36-Page 12 Line 26; see rejection of claims 1, 13, 15, and 19 above for further details). Thus, the method of Kreuss Sample 4 anticipates all of the active method steps of claim 24, as interpreted for the purposes of examination (see 112(b) rejections above for details regarding Examiner’s interpretation of this claim). Because the method of Kreuss Sample 4 anticipates all of the active method steps of claim 24, the method of Kreuss Sample 4 necessarily yields the same results. Therefore, the method of Kreuss Sample 4 necessarily requires 5% to 62% less energy than a “conventional” method that includes a combination of falling film evaporation and spray drying.
With regard to claim 25: As discussed above, the method of Kreuss Sample 4 uses thin film evaporation (thin film spinning cone evaporation) for the evaporation step and hot gas atomization drying for the drying step (“Samples 3 to 6 of the present invention”, Page 10 Line 36-Page 12 Line 26; see rejection of claims 1, 13, 15, and 19 above for further details). Thus, the method of Kreuss Sample 4 anticipates all of the active method steps of claim 25, as interpreted for the purposes of examination (see 112(b) rejections above for details regarding Examiner’s interpretation of this claim). Because the method of Kreuss Sample 4 anticipates all of the active method steps of claim 25, the method of Kreuss Sample 4 necessarily yields the same results. Therefore, the method of Kreuss Sample 4 necessarily requires 6% to 59% less energy than a “conventional” method that includes a combination of falling film evaporation and spray drying.

Claim(s) 1-3, 5, 6, 13, and 16-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Sample 7” of Kreuss et al. (US 2016/102501), hereafter referred to as Kreuss Sample 7, in view of evidence from Tamime and evidence from O’Sullivan.
With regard to claims 1, 13, and 19: Kreuss Sample 7 teaches a method of making a powdered milk product (“Sample 7 of the present invention”, Page 12 Line 27-Page 13 Line 10), the method comprising:
Providing an aqueous milk sourced mixture, i.e. pasteurized skim milk (“Sample 7 of the present invention”, Page 12 Line 27-Page 13 Line 10).
Evaporating water from the milk sourced mixture using a falling film evaporator to produce a milk sourced mixture having a total solids concentration of 45 wt. % (“Sample 7 of the present invention”, Page 12 Line 27-Page 13 Line 10).
And drying the evaporated milk sourced mixture using a spray dryer to form a powdered milk product having 3 wt. % water (“Sample 7 of the present invention”, Page 12 Line 27-Page 13 Line 10).
As discussed above, in Kreuss Sample 7, the evaporation of the water from the aqueous milk-sourced mixture is carried out using a falling film evaporator (“Sample 7 of the present invention”, Page 12 Line 27-Page 13 Line 10). It is understood that falling film evaporators are a type of thin film evaporator. Examiner believes this is self-evident, as the film in falling film evaporators is necessarily “thin” by virtue of being a film. Regardless, for evidence Examiner points to Tamime, which teaches the following: “In the dairy industry, falling film evaporators are commonly used and have practically replaced all other types. In this method, the milk is introduced at the top of a vertically arranged heating surface and forms a thin film that flows down over the heating surface, resulting in short retention times and gentle heat treatment.” (section titled “Falling film evaporation” on Page 153). Thus, it is understood that, in Kreuss Sample 7, a thin film evaporator (falling film evaporator) evaporates the water from the aqueous milk-sourced mixture.
As discussed above, in Kreuss Sample 7, the evaporated milk sourced mixture is dried in a spray dryer (“Sample 7 of the present invention”, Page 12 Line 27-Page 13 Line 10). It is understood that the spray drying necessarily includes atomization. As evidence, Examiner points to O’Sullivan et al., which teaches that “Atomisation is an integral element of the spray-drying process,” (abstract). As further evidence, Examiner notes that Kreuss Sample 7 carries out spray drying using a “two-phase nozzle system” (“Sample 7 of the present invention”, Page 12 Line 27-Page 13 Line 10). Kreuss characterizes use of a two phase nozzle as a type of atomization, i.e. “pneumatic” atomization (Column 8 Lines 9-10).  Therefore, the spray dryer (“two-phase nozzle system”) used to dry the evaporated milk sourced mixture in Kreuss Sample 7 is understood to be an atomizer.
The atomizer (spray dryer, i.e. “two-phase nozzle system”) of Kreuss Sample 7 uses a flow of hot gas, i.e. hot air at a temperature of 248 °C (478.4 °F), to assist in the atomization (spray drying) (“Sample 7 of the present invention”, Page 12 Line 27-Page 13 Line 10). Therefore, the atomizer (spray dyer, i.e. “two-phase nozzle system”) in Kreuss Sample 7 qualifies as a hot gas atomization spray dryer.
With regard to claim 2: The milk sourced mixture is pasteurized skim milk (“Sample 7 of the present invention”, Page 12 Line 27-Page 13 Line 10). Because said milk sourced mixture pasteurized skim milk, it is understood that it contains at least one milk derived protein, i.e. at least one protein that is present in milk.
With regard to claim 3: The milk sourced mixture is pasteurized skim milk (“Sample 7 of the present invention”, Page 12 Line 27-Page 13 Line 10). Because said milk sourced mixture pasteurized skim milk, it is understood that said mixture is a mixture which contains milk proteins, i.e. whey and casein, and therefore, can hypothetically be processed into milk protein concentrate, milk protein isolate, whey protein concentrate, whey protein isolate, and/or micellar casein, thereby satisfying the limitations of indefinite claim 3 as interpreted for the purposes of examination (see 112(b) rejection of claim 3 above for details).
With regard to claims 5 and 6: The milk sourced mixture is pasteurized skim milk (“Sample 7 of the present invention”, Page 12 Line 27-Page 13 Line 10). Skim milk is understood to be milk which has had the milk fat removed therefrom. Because said milk sourced mixture is skim milk, it is understood that said mixture will contain substantially 0 wt. % milk fat on a dry basis.
With regard to claims 16 and 17: The evaporated milk-sourced mixture has a total solids concentration of 45 wt % (“Sample 7 of the present invention”, Page 12 Line 27-Page 13 Line 10).
With regard to claim 18: As discussed in the rejection of claims 1, 13, and 19 above, the evaporated milk sourced product is atomized and dried using a hot gas atomization dryer, wherein the hot gas a hot gas (air) heated at a temperature of 248 °C (478.4 °F) (“Sample 7 of the present invention”, Page 12 Line 27-Page 13 Line 10).
With regard to claim 20: As discussed above, the powdered milk product has 3 wt. % water (“Sample 7 of the present invention”, Page 12 Line 27-Page 13 Line 10).
With regard to claim 21: As discussed above, the method of Kreuss Sample 7 uses thin film evaporation (falling film evaporation) for the evaporation step and hot gas atomization drying for the drying step (“Sample 7 of the present invention”, Page 12 Line 27-Page 13 Line 10; see rejection of claims 1, 13, and 19 above for further details). Thus, the method of Kreuss Sample 7 anticipates all of the active method steps of claim 21, as interpreted for the purposes of examination (see 112(b) rejections above for details regarding Examiner’s interpretation of this claim). Because the method of Kreuss Sample 7 anticipates all of the active method steps of claim 21, the method of Kreuss Sample 7 necessarily yields the same results. Therefore, the method of Kreuss Sample 7 necessarily yields a powdered milk product has that a bulk density that is 1.30 to 1.7 times higher than a powdered milk product made by a “conventional” method that includes spray drying.
With regard to claim 22: As discussed above, the method of Kreuss Sample 7 uses thin film evaporation (falling film evaporation) for the evaporation step and hot gas atomization drying for the drying step (“Sample 7 of the present invention”, Page 12 Line 27-Page 13 Line 10; see rejection of claims 1, 13, and 19 above for further details). Thus, the method of Kreuss Sample 7 anticipates all of the active method steps of claim 22, as interpreted for the purposes of examination (see 112(b) rejections above for details regarding Examiner’s interpretation of this claim). Because the method of Kreuss Sample 7 anticipates all of the active method steps of claim 22, the method of Kreuss Sample 7 necessarily yields the same results. Therefore, the method of Kreuss Sample 7 necessarily yields a powdered milk product has that a bulk density that is 1.75 to 2.5 times less than a powdered milk product made by a “conventional” method that includes spray drying.
With regard to claim 23: As discussed above, the method of Kreuss Sample 7 uses thin film evaporation (falling film evaporation) for the evaporation step and hot gas atomization drying for the drying step (“Sample 7 of the present invention”, Page 12 Line 27-Page 13 Line 10; see rejection of claims 1, 13, and 19 above for further details). Thus, the method of Kreuss Sample 7 anticipates all of the active method steps of claim 23, as interpreted for the purposes of examination (see 112(b) rejections above for details regarding Examiner’s interpretation of this claim). Because the method of Kreuss Sample 7 anticipates all of the active method steps of claim 23, the method of Kreuss Sample 7 necessarily yields the same results. Therefore, the method of Kreuss Sample 7 necessarily requires at least 5% less energy than a “conventional” method that includes a combination of falling film evaporation and spray drying.
With regard to claim 24: As discussed above, the method of Kreuss Sample 7 uses thin film evaporation (falling film evaporation) for the evaporation step and hot gas atomization drying for the drying step (“Sample 7 of the present invention”, Page 12 Line 27-Page 13 Line 10; see rejection of claims 1, 13, and 19 above for further details).  Thus, the method of Kreuss Sample 7 anticipates all of the active method steps of claim 24, as interpreted for the purposes of examination (see 112(b) rejections above for details regarding Examiner’s interpretation of this claim). Because the method of Kreuss Sample 7 anticipates all of the active method steps of claim 24, the method of Kreuss Sample 7 necessarily yields the same results. Therefore, the method of Kreuss Sample 7 necessarily requires 5% to 62% less energy than a “conventional” method that includes a combination of falling film evaporation and spray drying.
With regard to claim 25: As discussed above, the method of Kreuss Sample 7 uses thin film evaporation (falling film evaporation) for the evaporation step and hot gas atomization drying for the drying step (“Sample 7 of the present invention”, Page 12 Line 27-Page 13 Line 10; see rejection of claims 1, 13, and 19 above for further details). Thus, the method of Kreuss Sample 7 anticipates all of the active method steps of claim 25, as interpreted for the purposes of examination (see 112(b) rejections above for details regarding Examiner’s interpretation of this claim). Because the method of Kreuss Sample 7 anticipates all of the active method steps of claim 25, the method of Kreuss Sample 7 necessarily yields the same results. Therefore, the method of Kreuss Sample 7 necessarily requires 6% to 59% less energy than a “conventional” method that includes a combination of falling film evaporation and spray drying.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanrahan in view of Ray et al. (US 2017/0164631), hereafter referred to as Ray.
With regard to claims 4 and 7: Hanrahan teaches all of the limitations of claim 1 as described in the 102 rejections above.
Hanrahan is silent to the milk sourced mixture having a lactose concentration of 10 wt. % or less on a dry basis. Hanrahan is also silent to the milk-sourced mixture comprising a galactooligosaccharide.
However, such milk sourced mixtures are known in the art. For example, Ray teaches a method of producing milk products containing galactooligosaccharides (GOS) (abstract, Paragraph [0001]), wherein the milk product has a reduced lactose content (Title, paragraphs [0037]-[0039]). For Example, the milk product may be a liquid milk product having as little as no more than 0.1 wt. % lactose (paragraphs [0037]-[0039]). In at least one embodiment, Ray teaches producing a milk derived composition containing galactooligosaccharides and having at most 10 wt. % lactose on a dry basis (relative to the total weight of solids) (paragraph [0158]). Ray further teaches optionally converting said milk derived composition into a powder (paragraph [0158]). A lactose reduced milk product is understood to have certain advantages. In particular, lactose reduced milk is understood to be better for individuals who are lactose intolerant. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hanrahan in view of Ray by applying the powdered milk production method of Hanrahan to milk sourced mixture in the form of a lactose reduced milk product composing galactooligosaccharide and having a lactose concentration of 10 wt. % or less on a dry basis, in order to obtain an advantageously lactose reduced powdered milk product. 

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreuss Sample 2 in view of Ray.
With regard to claims 4 and 7: Kreuss Sample 2 teaches all of the limitations of claim 1 as described in the 102 rejections above.
Kreuss Sample 2 is silent to the milk sourced mixture having a lactose concentration of 10 wt. % or less on a dry basis. Kreuss Sample 2 is also silent to the milk-sourced mixture comprising a galactooligosaccharide.
However, such milk sourced mixtures are known in the art. For example, Ray teaches a method of producing milk products containing galactooligosaccharides (GOS) (abstract, Paragraph [0001]), wherein the milk product has a reduced lactose content (Title, paragraphs [0037]-[0039]). For Example, the milk product may be a liquid milk product having as little as no more than 0.1 wt. % lactose (paragraphs [0037]-[0039]). In at least one embodiment, Ray teaches producing a milk derived composition containing galactooligosaccharides and having at most 10 wt. % lactose on a dry basis (relative to the total weight of solids) (paragraph [0158]). Ray further teaches optionally converting said milk derived composition into a powder (paragraph [0158]). A lactose reduced milk product is understood to have certain advantages. In particular, lactose reduced milk is understood to be better for individuals who are lactose intolerant. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kreuss Sample 2 in view of Ray by applying the powdered milk production method of Kreuss Sample 2 to milk sourced mixture in the form of a lactose reduced milk product composing galactooligosaccharide and having a lactose concentration of 10 wt. % or less on a dry basis, in order to obtain an advantageously lactose reduced powdered milk product.

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreuss Sample 4 in view of Ray.
With regard to claims 4 and 7: Kreuss Sample 4 teaches all of the limitations of claim 1 as described in the 102 rejections above.
Kreuss Sample 4 is silent to the milk sourced mixture having a lactose concentration of 10 wt. % or less on a dry basis. Kreuss Sample 4 is also silent to the milk-sourced mixture comprising a galactooligosaccharide.
However, such milk sourced mixtures are known in the art. For example, Ray teaches a method of producing milk products containing galactooligosaccharides (GOS) (abstract, Paragraph [0001]), wherein the milk product has a reduced lactose content (Title, paragraphs [0037]-[0039]). For Example, the milk product may be a liquid milk product having as little as no more than 0.1 wt. % lactose (paragraphs [0037]-[0039]). In at least one embodiment, Ray teaches producing a milk derived composition containing galactooligosaccharides and having at most 10 wt. % lactose on a dry basis (relative to the total weight of solids) (paragraph [0158]). Ray further teaches optionally converting said milk derived composition into a powder (paragraph [0158]). A lactose reduced milk product is understood to have certain advantages. In particular, lactose reduced milk is understood to be better for individuals who are lactose intolerant. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kreuss Sample 4 in view of Ray by applying the powdered milk production method of Kreuss Sample 4 to milk sourced mixture in the form of a lactose reduced milk product composing galactooligosaccharide and having a lactose concentration of 10 wt. % or less on a dry basis, in order to obtain an advantageously lactose reduced powdered milk product. 
 
Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreuss Sample 7 in view of Ray.
With regard to claims 4 and 7: Kreuss Sample 7 teaches all of the limitations of claim 1 as described in the 102 rejections above.
Kreuss Sample 7 is silent to the milk sourced mixture having a lactose concentration of 10 wt. % or less on a dry basis. Kreuss Sample 7 is also silent to the milk-sourced mixture comprising a galactooligosaccharide.
However, such milk sourced mixtures are known in the art. For example, Ray teaches a method of producing milk products containing galactooligosaccharides (GOS) (abstract, Paragraph [0001]), wherein the milk product has a reduced lactose content (Title, paragraphs [0037]-[0039]). For Example, the milk product may be a liquid milk product having as little as no more than 0.1 wt. % lactose (paragraphs [0037]-[0039]). In at least one embodiment, Ray teaches producing a milk derived composition containing galactooligosaccharides and having at most 10 wt. % lactose on a dry basis (relative to the total weight of solids) (paragraph [0158]). Ray further teaches optionally converting said milk derived composition into a powder (paragraph [0158]). A lactose reduced milk product is understood to have certain advantages. In particular, lactose reduced milk is understood to be better for individuals who are lactose intolerant. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kreuss Sample 7 in view of Ray by applying the powdered milk production method of Kreuss Sample 7 to milk sourced mixture in the form of a lactose reduced milk product composing galactooligosaccharide and having a lactose concentration of 10 wt. % or less on a dry basis, in order to obtain an advantageously lactose reduced powdered milk product. 

Claims 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanrahan in view of Merrill (WO 2009/061571), hereafter referred to as Merrill.
With regard to claim 8: Hanrahan teaches all of the limitations of claim 1 as described in the 102 rejections above.
Hanrahan does not explicitly teach that that the milk-sourced mixture comprises an aldobionate compound.
Merrill teaches methods of making powdered dairy products (abstract). Merrill teaches that skim milk may be processed into condensed skim milk and/or protein concentrates, and that a sequestrant may be added to the skim milk before or after it is processed into condensed skim milk and/or protein concentrates (paragraph [0025]). Merrill teaches that said sequestrant may be, among other options, an aldobionate compound, i.e. lactobionic acid or sodium lactobionate (paragraph [0025]). Merrill teaches that said sequestrant is added to bind calcium ions in the milk product to control the calcium ion concentration therein (paragraphs [0010], [0021], [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hanrahan in view of Merrill by adding an aldobionate compound, i.e. lactobionic acid or sodium lactobionate, to the milk-sourced mixture in order to bind calcium ions therein, so as to control calcium ion concentration in the milk sourced mixture and in the powdered milk product.
With regard to claim 10: The aldobionate compound is lactobionic acid or sodium lactobionate, which is a lactobionate salt (Merrill: paragraph [0025]).
With regard to claim 11: The aldobionate compound may be sodium lactobionate (Merrill: paragraph [0025]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanrahan in view of Merrill, as applied to claim 8 above, and in further view of Ray.
With regard to claim 9: Hanrahan is silent to the milk sourced mixture having a lactose concentration of 25 wt. % or less on a dry basis.
However, such milk sourced mixtures are known in the art. For example, Ray teaches a method of producing milk products containing galactooligosaccharides (GOS) (abstract, Paragraph [0001]), wherein the milk product has a reduced lactose content (Title, paragraphs [0037]-[0039]). For Example, the milk product may be a liquid milk product having as little as no more than 0.1 wt. % lactose (paragraphs [0037]-[0039]). In at least one embodiment, Ray teaches producing a milk derived composition containing galactooligosaccharides and having at most 10 wt. % lactose on a dry basis (relative to the total weight of solids) (paragraph [0158]). Ray further teaches optionally converting said milk derived composition into a powder (paragraph [0158]). A lactose reduced milk product is understood to have certain advantages. In particular, lactose reduced milk is understood to be better for individuals who are lactose intolerant. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Hanrahan in view of Ray by applying the powdered milk production method of Hanrahan to milk sourced mixture in the form of a lactose reduced milk product composing galactooligosaccharide and having a lactose concentration of 10 wt. % or less on a dry basis, in order to obtain an advantageously lactose reduced powdered milk product. 

Claims 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreuss Sample 2 in view of Merrill.
With regard to claim 8: Kreuss Sample 2 teaches all of the limitations of claim 1 as described in the 102 rejections above.
Kreuss Sample 2 does not explicitly teach that that the milk-sourced mixture comprises an aldobionate compound.
Merrill teaches methods of making powdered dairy products (abstract). Merrill teaches that skim milk may be processed into condensed skim milk and/or protein concentrates, and that a sequestrant may be added to the skim milk before or after it is processed into condensed skim milk and/or protein concentrates (paragraph [0025]). Merrill teaches that said sequestrant may be, among other options, an aldobionate compound, i.e. lactobionic acid or sodium lactobionate (paragraph [0025]). Merrill teaches that said sequestrant is added to bind calcium ions in the milk product to control the calcium ion concentration therein (paragraphs [0010], [0021], [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kreuss Sample 2 in view of Merrill by adding an aldobionate compound, i.e. lactobionic acid or sodium lactobionate, to the milk-sourced mixture in order to bind calcium ions therein, so as to control calcium ion concentration in the milk sourced mixture and in the powdered milk product.
With regard to claim 10: The aldobionate compound is lactobionic acid or sodium lactobionate, which is a lactobionate salt (Merrill: paragraph [0025]).
With regard to claim 11: The aldobionate compound may be sodium lactobionate (Merrill: paragraph [0025]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreuss Sample 2 in view of Merrill, as applied to claim 8 above, and in further view of Ray.
Kreuss Sample 2 is silent to the milk sourced mixture having a lactose concentration of 25 wt. % or less on a dry basis.
However, such milk sourced mixtures are known in the art. For example, Ray teaches a method of producing milk products containing galactooligosaccharides (GOS) (abstract, Paragraph [0001]), wherein the milk product has a reduced lactose content (Title, paragraphs [0037]-[0039]). For Example, the milk product may be a liquid milk product having as little as no more than 0.1 wt. % lactose (paragraphs [0037]-[0039]). In at least one embodiment, Ray teaches producing a milk derived composition containing galactooligosaccharides and having at most 10 wt. % lactose on a dry basis (relative to the total weight of solids) (paragraph [0158]). Ray further teaches optionally converting said milk derived composition into a powder (paragraph [0158]). A lactose reduced milk product is understood to have certain advantages. In particular, lactose reduced milk is understood to be better for individuals who are lactose intolerant. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kreuss Sample 2 in view of Ray by applying the powdered milk production method of Kreuss Sample 2 to milk sourced mixture in the form of a lactose reduced milk product composing galactooligosaccharide and having a lactose concentration of 10 wt. % or less on a dry basis, in order to obtain an advantageously lactose reduced powdered milk product.

Claims 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreuss Sample 4 in view of Merrill
With regard to claim 8: Kreuss Sample 4 teaches all of the limitations of claim 1 as described in the 102 rejections above.
Kreuss Sample 4 does not explicitly teach that that the milk-sourced mixture comprises an aldobionate compound.
Merrill teaches methods of making powdered dairy products (abstract). Merrill teaches that skim milk may be processed into condensed skim milk and/or protein concentrates, and that a sequestrant may be added to the skim milk before or after it is processed into condensed skim milk and/or protein concentrates (paragraph [0025]). Merrill teaches that said sequestrant may be, among other options, an aldobionate compound, i.e. lactobionic acid or sodium lactobionate (paragraph [0025]). Merrill teaches that said sequestrant is added to bind calcium ions in the milk product to control the calcium ion concentration therein (paragraphs [0010], [0021], [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kreuss Sample 4 in view of Merrill by adding an aldobionate compound, i.e. lactobionic acid or sodium lactobionate, to the milk-sourced mixture in order to bind calcium ions therein, so as to control calcium ion concentration in the milk sourced mixture and in the powdered milk product.
With regard to claim 10: The aldobionate compound is lactobionic acid or sodium lactobionate, which is a lactobionate salt (Merrill: paragraph [0025]).
With regard to claim 11: The aldobionate compound may be sodium lactobionate (Merrill: paragraph [0025]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreuss Sample 4 in view of Merrill, as applied to claim 8 above, and in further view of Ray.
Kreuss Sample 4 is silent to the milk sourced mixture having a lactose concentration of 25 wt. % or less on a dry basis.
However, such milk sourced mixtures are known in the art. For example, Ray teaches a method of producing milk products containing galactooligosaccharides (GOS) (abstract, Paragraph [0001]), wherein the milk product has a reduced lactose content (Title, paragraphs [0037]-[0039]). For Example, the milk product may be a liquid milk product having as little as no more than 0.1 wt. % lactose (paragraphs [0037]-[0039]). In at least one embodiment, Ray teaches producing a milk derived composition containing galactooligosaccharides and having at most 10 wt. % lactose on a dry basis (relative to the total weight of solids) (paragraph [0158]). Ray further teaches optionally converting said milk derived composition into a powder (paragraph [0158]). A lactose reduced milk product is understood to have certain advantages. In particular, lactose reduced milk is understood to be better for individuals who are lactose intolerant. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kreuss Sample 4 in view of Ray by applying the powdered milk production method of Kreuss Sample 4 to milk sourced mixture in the form of a lactose reduced milk product composing galactooligosaccharide and having a lactose concentration of 10 wt. % or less on a dry basis, in order to obtain an advantageously lactose reduced powdered milk product.


Claims 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreuss Sample 7 in view of Merrill
With regard to claim 8: Kreuss Sample 7 teaches all of the limitations of claim 1 as described in the 102 rejections above.
Kreuss Sample 7 does not explicitly teach that that the milk-sourced mixture comprises an aldobionate compound.
Merrill teaches methods of making powdered dairy products (abstract). Merrill teaches that skim milk may be processed into condensed skim milk and/or protein concentrates, and that a sequestrant may be added to the skim milk before or after it is processed into condensed skim milk and/or protein concentrates (paragraph [0025]). Merrill teaches that said sequestrant may be, among other options, an aldobionate compound, i.e. lactobionic acid or sodium lactobionate (paragraph [0025]). Merrill teaches that said sequestrant is added to bind calcium ions in the milk product to control the calcium ion concentration therein (paragraphs [0010], [0021], [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kreuss Sample 7 in view of Merrill by adding an aldobionate compound, i.e. lactobionic acid or sodium lactobionate, to the milk-sourced mixture in order to bind calcium ions therein, so as to control calcium ion concentration in the milk sourced mixture and in the powdered milk product.
With regard to claim 10: The aldobionate compound is lactobionic acid or sodium lactobionate, which is a lactobionate salt (Merrill: paragraph [0025]).
With regard to claim 11: The aldobionate compound may be sodium lactobionate (Merrill: paragraph [0025]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreuss Sample 7 in view of Merrill, as applied to claim 8 above, and in further view of Ray.
Kreuss Sample 7 is silent to the milk sourced mixture having a lactose concentration of 25 wt. % or less on a dry basis.
However, such milk sourced mixtures are known in the art. For example, Ray teaches a method of producing milk products containing galactooligosaccharides (GOS) (abstract, Paragraph [0001]), wherein the milk product has a reduced lactose content (Title, paragraphs [0037]-[0039]). For Example, the milk product may be a liquid milk product having as little as no more than 0.1 wt. % lactose (paragraphs [0037]-[0039]). In at least one embodiment, Ray teaches producing a milk derived composition containing galactooligosaccharides and having at most 10 wt. % lactose on a dry basis (relative to the total weight of solids) (paragraph [0158]). Ray further teaches optionally converting said milk derived composition into a powder (paragraph [0158]). A lactose reduced milk product is understood to have certain advantages. In particular, lactose reduced milk is understood to be better for individuals who are lactose intolerant. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kreuss Sample 7 in view of Ray by applying the powdered milk production method of Kreuss Sample 7 to milk sourced mixture in the form of a lactose reduced milk product composing galactooligosaccharide and having a lactose concentration of 10 wt. % or less on a dry basis, in order to obtain an advantageously lactose reduced powdered milk product.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanrahan in view of Sipahioglu et al. (US 2015/0257402), hereafter referred to as Sipahioglu.
With regard to claim 14: Hanrahan teaches all of the limitations of claim 1 as described in the 102 rejections above.
Hanrahan does not explicitly teach that that the milk-sourced mixture is evaporated using a wiped-film evaporator. 
However, in Hanrahan, the evaporation of the water from the aqueous milk-sourced mixture is carried out using a falling film evaporator (Example 1, Column 6 Lines 10-35). The use of wiped film evaporators is a known alternative to the use of falling film evaporation in the concentration of milk products. For example, Sipahioglu teaches a process involving the concentration of milk (abstract), wherein the milk may be processed using a variety of different evaporator types, including falling film evaporators, and wiped film evaporators (paragraph [0052]). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hanrahan in view of Sipahioglu by carrying out the evaporation of the milk sourced product using a wiped film evaporator, in order to obtain a predictably functional method of producing a powdered milk product.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreuss Sample 2 in view of Sipahioglu.
With regard to claim 14: Kreuss Sample 2 teaches all of the limitations of claim 1 as described in the 102 rejections above.
Kreuss Sample 2 is silent to the milk-sourced mixture being evaporated using a wiped-film evaporator. 
However, in Kreuss Sample 2, the evaporation of the water from the aqueous milk-sourced mixture is carried out using a falling film evaporator (“Sample 2 of the present invention”, Page 10 Lines 13-25). The use of wiped film evaporators is a known alternative to the use of falling film evaporation in the concentration of milk products. For example, Sipahioglu teaches a process involving the concentration of milk (abstract), wherein the milk may be processed using a variety of different evaporator types, including falling film evaporators, and wiped film evaporators (paragraph [0052]). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kreuss sample 2 in view of Sipahioglu by carrying out the evaporation of the milk sourced product using a wiped film evaporator, in order to obtain a predictably functional method of producing a powdered milk product.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreuss Sample 4 in view of Sipahioglu.
With regard to claim 14: Kreuss Sample 4 teaches all of the limitations of claim 1 as described in the 102 rejections above.
Kreuss Sample 4 is silent to the milk-sourced mixture being evaporated using a wiped-film evaporator. 
However, in Kreuss Sample 4, the evaporation of the water from the aqueous milk-sourced mixture is carried out using a thin film spinning cone evaporator (“Samples 3 to 6 of the present invention”, Page 10 Line 36-Page 12 Line 26). The use of wiped film evaporators is a known alternative to the use of thin film spinning cone evaporation in the concentration of milk products. For example, Sipahioglu teaches a process involving the concentration of milk (abstract), wherein the milk may be processed using a variety of different evaporator types, including falling film evaporators, and wiped film evaporators (paragraph [0052]). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kreuss sample 4 in view of Sipahioglu by carrying out the evaporation of the milk sourced product using a wiped film evaporator, in order to obtain a predictably functional method of producing a powdered milk product.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreuss Sample 7 in view of Sipahioglu.
With regard to claim 14: Kreuss Sample 7 teaches all of the limitations of claim 1 as described in the 102 rejections above.
Kreuss Sample 7 is silent to the milk-sourced mixture being evaporated using a wiped-film evaporator. 
However, in Kreuss Sample 7, the evaporation of the water from the aqueous milk-sourced mixture is carried out using a falling film evaporator (“Sample 7 of the present invention”, Page 12 Line 27-Page 13 Line 10). The use of wiped film evaporators is a known alternative to the use of falling film evaporation in the concentration of milk products. For example, Sipahioglu teaches a process involving the concentration of milk (abstract), wherein the milk may be processed using a variety of different evaporator types, including falling film evaporators, and wiped film evaporators (paragraph [0052]). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kreuss sample 7 in view of Sipahioglu by carrying out the evaporation of the milk sourced product using a wiped film evaporator, in order to obtain a predictably functional method of producing a powdered milk product.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanrahan in view of Evidence from Tamime and in view of Glenn et al. (US 2015/0064332), hereafter referred to as Glenn.
With regard to claim 15: Hanrahan teaches all of the limitations of claim 1 as described in the 102 rejections above.
Hanrahan does not explicitly teach that that the milk-sourced mixture is evaporated using a spinning cone evaporator.
However, in Hanrahan, the evaporation of the water from the aqueous milk-sourced mixture is carried out using a falling film evaporator (Example 1, Column 6 Lines 10-35). It is understood that falling film evaporators are a type of thin film evaporator. Examiner believes this is self-evident, as the film in falling film evaporators is necessarily “thin” by virtue of being a film. Regardless, for evidence Examiner points to Tamime, which teaches the following: “In the dairy industry, falling film evaporators are commonly used and have practically replaced all other types. In this method, the milk is introduced at the top of a vertically arranged heating surface and forms a thin film that flows down over the heating surface, resulting in short retention times and gentle heat treatment.” (section titled “Falling film evaporation” on Page 153). Thus, it is understood that in Hanrahan, a thin film evaporator (falling film evaporator) evaporates the water from the aqueous milk-sourced mixture.
The use of spinning cone evaporators is a known alternative to the use of thin-film evaporation in the concentration of milk products. For example, Glenn teaches a method of producing a concentrated milk sourced product (cream) (abstract), the method comprising concentrating the cream by one of a variety of different evaporators, including thin film evaporators and spinning cone evaporators (paragraph [0030]). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hanrahan in view of Glenn by carrying out the evaporation of the milk sourced product using a spinning cone evaporator, in order to obtain a predictably functional method of producing a powdered milk product.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreuss Sample 2 in view of Evidence from Tamime and in view of Kreuss Sample 4.
With regard to claim 15: Kreuss Sample 2 teaches all of the limitations of claim 1 as described in the 102 rejections above.
Kreuss Sample 2 is silent to the milk-sourced mixture being evaporated using a spinning cone evaporator. 
However, in Kreuss Sample 2, the evaporation of the water from the aqueous milk-sourced mixture is carried out using a falling film evaporator (“Sample 2 of the present invention”, Page 10 Lines 13-25). It is understood that falling film evaporators are a type of thin film evaporator. Examiner believes this is self-evident, as the film in falling film evaporators is necessarily “thin” by virtue of being a film. Regardless, for evidence Examiner points to Tamime, which teaches the following: “In the dairy industry, falling film evaporators are commonly used and have practically replaced all other types. In this method, the milk is introduced at the top of a vertically arranged heating surface and forms a thin film that flows down over the heating surface, resulting in short retention times and gentle heat treatment.” (section titled “Falling film evaporation” on Page 153). Thus, it is understood that, in Kreuss Sample 2, a thin film evaporator (falling film evaporator) evaporates the water from the aqueous milk-sourced mixture.
The use of thin-film spinning cone evaporators is a known alternative to the use of thin-film evaporation in the concentration of milk products. For example, Kreuss Sample 4 teaches Evaporating water from the aqueous milk-sourced mixture using a thin film spinning cone evaporator (Centritherm CTI-09) to produce an evaporated milk sourced mixture having a total solids concentration of 37 wt.% (“Samples 3 to 6 of the present invention”, Page 10 Line 36-Page 12 Line 26). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kreuss Sample 2 in view of Kreuss Sample 4 (effectively modifying Kreuss in view of itself) by carrying out the evaporation of the milk sourced product using a thin film spinning cone evaporator, in order to obtain a predictably functional method of producing a powdered milk product.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreuss Sample 2 in view of Evidence from Tamime and in view of Kreuss Sample 4.
With regard to claim 15: Kreuss Sample 7 teaches all of the limitations of claim 1 as described in the 102 rejections above.
Kreuss Sample 7 is silent to the milk-sourced mixture being evaporated using a spinning cone evaporator. 
However, in Kreuss Sample 7, the evaporation of the water from the aqueous milk-sourced mixture is carried out using a falling film evaporator (“Sample 7 of the present invention”, Page 12 Line 27-Page 13 Line 10). It is understood that falling film evaporators are a type of thin film evaporator. Examiner believes this is self-evident, as the film in falling film evaporators is necessarily “thin” by virtue of being a film. Regardless, for evidence Examiner points to Tamime, which teaches the following: “In the dairy industry, falling film evaporators are commonly used and have practically replaced all other types. In this method, the milk is introduced at the top of a vertically arranged heating surface and forms a thin film that flows down over the heating surface, resulting in short retention times and gentle heat treatment.” (section titled “Falling film evaporation” on Page 153). Thus, it is understood that, in Kreuss Sample 7, a thin film evaporator (falling film evaporator) evaporates the water from the aqueous milk-sourced mixture.
The use of thin-film spinning cone evaporators is a known alternative to the use of thin-film evaporation in the concentration of milk products. For example, Kreuss Sample 4 teaches Evaporating water from the aqueous milk-sourced mixture using a thin film spinning cone evaporator (Centritherm CTI-09) to produce an evaporated milk sourced mixture having a total solids concentration of 37 wt.% (“Samples 3 to 6 of the present invention”, Page 10 Line 36-Page 12 Line 26). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kreuss Sample 7 in view of Kreuss Sample 4 (effectively modifying Kreuss in view of itself) by carrying out the evaporation of the milk sourced product using a thin film spinning cone evaporator, in order to obtain a predictably functional method of producing a powdered milk product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772